EXHIBIT RMB Facility Loan Contract Contract No: 2006 Zhongdi Type of Loan: Medium-term Current Capital Loan Borrower (Party A): Huludao Wonder Fruit Co. Ltd. Address: Hujia Village,Gaotai Town,Suizhong County 125200 Legal Representative (Chief Officer):Niu Hongling Fax: 86-0429-6833995Tel: 86-0429-6833997 Lender (Party B): Suizhong Branch Huluda City Commercial Bank Address: No.11 2nd Section of Xinxing Street Suizhong Town125200 Chief Officer: Li Yumin Fax:Tel： Borrower (“Party A”): Huludao Wonder Fruit Co. Ltd Lender (“Party B”): Suizhong Branch Huludao City Commercial Bank Whereas Party A applies to Party B for, and Party B agrees to provide Party A with, a loan facility (the “Facility”). Pursuant to relevant laws and regulations and through consultation, Party A and Party B enter into this Contract: Article 1. Type of Loan Working Capital Loan (short-term or middle-term) Article 2. Use of Loan 2.1 The Loan is only allowed for use as early stage set-up capital unless given written consent from Party B. 2.2 Party A cannot change the use of the Loan according to the Contract without the written consent of Party B. Article 3. Availability Period and Amount of the Facility The Availability Period of the Facility shall commence from Aug.3 2006 and end on
